                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                  Charlottesville Division


   ELIZABETH SINES, SETH WISPELWEY,
   MARISSA BLAIR, APRIL MUÑIZ,
   HANNAH PEARCE, MARCUS MARTIN,
   NATALIE ROMERO, CHELSEA
   ALVARADO, JOHN DOE, and
   THOMAS BAKER,

                                   Plaintiffs,           Civil Action No. 3:17-cv-00072-NKM

   v.

   JASON KESSLER, et al.,

                                   Defendants.


        PLAINTIFFS’ RESPONSE TO THE COURT’S DECEMBER 31, 2019, ORDER
           REGARDING DEFENDANT ELLIOTT KLINE A/K/A ELI MOSLEY

         As invited by the Court in its Order dated December 31, 2019, ECF No. 611, Plaintiffs

  respectfully submit this Response documenting Defendant Elliott Kline a/k/a Eli Mosley’s

  continued failure to purge himself of civil contempt and to participate in discovery meaningfully

  and in good faith.

  I.     Kline’s Deficient Discovery Responses

         On December 30, 2019, Plaintiffs received emailed discovery responses from Kline—

  nearly two years after discovery requests were first served. See Kline Email to Phillips et al., Dec.

  30, 2019 (attached hereto as Exhibit A). Notwithstanding “this Court’s clear instructions” to Kline

  on numerous occasions, Kline’s discovery responses are deficient in at least the following respects.

  See Order Finding Elliott Kline Remains in Civil Contempt 1, Dec. 23, 2019, ECF No. 610 (“Dec.

  23 Order”) (citing Order Finding Elliott Kline in Civil Contempt, Nov. 27, 2019, ECF No. 599

  (“Contempt Order”)).



Case 3:17-cv-00072-NKM-JCH Document 612 Filed 01/02/20 Page 1 of 8 Pageid#: 7905
         First, Kline’s responses to Plaintiffs’ First Set of Requests for Production and First Set of

  Interrogatories, despite minor revisions, remain “materially deficient in both form and substance.”

  Dec. 23 Order 9.1 For example, Kline’s revised response to Interrogatory No. 3 (which asked

  Kline to “[i]dentify all persons (natural or non-natural) with whom [he] communicated

  concerning” Unite the Right), still does not identify the Charlottesville Police Department or any

  of its members, see Ex. A at 6, even after the Court explicitly mentioned this deficiency, see Dec.

  23 Order 10.2 Kline’s revised response to Interrogatory No. 4 (which asked Kline to “[i]dentify

  all Electronic Devices used by [him] to communicate concerning the Events, whether before,

  during, or after the events”), similarly fails to disclose or otherwise address a phone associated

  with a (347) phone number, see Ex. A at 6, despite this Court’s express instruction that “Kline

  should have in the interest of completeness included any such explanation in his response to

  Interrogatory 4, given the documentation linking him with that (347) number,” Dec. 23 Order 11.

  In short, Kline’s revised interrogatory responses continue to raise “the substantial prospect that

  Kline omitted other material information from his discovery responses.” Id. Furthermore, in his

  responses to Plaintiffs’ Requests for Production, Kline continues to claim, wholly implausibly,

  that he has no responsive documents other than the single “Operation Unite the Right 2.0”

  document that Kline produced on December 5, 2019, see Ex. A at 3–4—a claim that this Court has

  already found “incredible,” see Dec. 23 Order 11.


         1
            Kline emailed his responses to Judge Hoppe and to Plaintiffs, see Ex. A at 2, but did not
  email his responses to this Court, despite this Court’s repeated orders to do so, see Dec. 23 Order
  4, 9, 13.
         2
            Kline’s response to Interrogatory No. 3 is also inconsistent with his responses to
  Plaintiffs’ Second Set of Interrogatories, submitted just three days later (and discussed further
  below), which state that he “spoke with 2 different law enforcement agents related to Unite the
  Right. One was a male detective in Charlottesville before the rally and the other was a female
  UVA university cop before the torch rally.” Kline Email to Phillips et al. 4, Jan. 2, 2020 (attached
  hereto as Exhibit B).


                                      2
Case 3:17-cv-00072-NKM-JCH Document 612 Filed 01/02/20 Page 2 of 8 Pageid#: 7906
         Second, Kline has failed to fulfill his obligations with regard to searching for and disclosing

  account credentials. Specifically, despite repeated orders, Kline still has “simply failed to submit

  any declaration under oath stating with specificity the reasons why he had been unable to access

  credentials for any email and social media account.” Dec. 23 Order 12–13; see id. at 4. Similarly,

  Kline has failed to “promptly inform the Court and Plaintiffs upon completion of each of the

  aforementioned steps toward purging himself of contempt,” as well as to specifically “address how

  and when he satisfied each of the discovery obligations set forth in paragraph 41 of this Court’s

  Order Finding Elliott Kline in Civil Contempt.” Id. at 5–6, 12. Instead, Kline’s response states

  only generally, “I believe I have completed all the court and Plaintiffs have asked to the best of

  my ability.” Ex. A at 2.

         Third, Kline has altogether ignored the Court’s repeated orders to “Kline to advise the

  Court on the status of his previously-mentioned efforts to secure counsel.” Dec. 23 Order 5–6. It

  appears that Kline’s representation to the Court that he was “trying to find new counsel to

  represent” him, Hr’g Tr. 48, Nov. 25, 2019, ECF No. 600, was yet another empty promise, made

  in an apparent last-ditch attempt to avoid sanctions.

         These deficiencies confirm that Kline, even now, has not “made a real, good-faith effort at

  purging himself of contempt.” Dec. 23 Order 13.

  II.    Kline’s Outstanding Discovery Obligations

         In addition to Kline’s failure to purge himself of his civil contempt as outlined above,

  Kline’s ongoing non-compliance with his discovery obligations—even having been found in civil

  contempt—further confirms that Kline “has not changed his contumacious behavior.” Dec. 23

  Order 14.

         First, on January 2, 2020, Kline finally responded to Plaintiffs’ Second Set of

  Interrogatories, which Plaintiffs first served on Kline via email on October 30, 2019; of which


                                      3
Case 3:17-cv-00072-NKM-JCH Document 612 Filed 01/02/20 Page 3 of 8 Pageid#: 7907
  Plaintiffs provided Kline a paper copy on November 25, 2019, and an additional electronic copy

  on December 30, 2019; and to which responses were due on November 29, 2019. See Kline Email

  to Phillips et al., Jan. 2, 2020 (attached hereto as Exhibit B). Thus, yet again, “Where Kline did

  act, he did not do so with haste.” Dec. 23 Order 1. Kline apparently blames Plaintiffs for his

  failure to respond to the Interrogatories in a timely fashion. See Ex. B at 2. Yet the Court has

  already dismissed Kline’s implausible claim, which Kline made yet again in today’s submission,

  that he “do[es] not have access to” the eli.f.mosley@gmail.com account to which Plaintiffs first

  served the Second Set of Interrogatories in October 2019. See Contempt Order 5 (“This Court

  finds that Kline’s representations about his inability to access his ‘Eli F Mosley’ email account are

  not credible.”). And Kline’s email entirely ignores that, as the Court already found, “at the First

  Civil Contempt Hearing, a copy of the document was provided to Kline.” Dec. 23 Order 14.

  Kline’s much belated response to the Interrogatories—for which he blames Plaintiffs rather than

  takes any responsibility—“undermines Kline’s ability to assert that he has had a change of heart

  or that he is now acting in good faith to comply with his outstanding discovery obligations.” Id.

         Second, although the third-party discovery vendor has repeatedly attempted to contact

  Kline to address the two-factor authentication required to access Kline’s email accounts, Kline has

  still failed to respond to those numerous requests. See Kim Email to Kline et al., Dec. 16, 2019

  (attached hereto as Exhibit C). As a result, despite Kline’s few steps to comply with his long-

  overdue discovery obligations—which Kline undertook only under threat of imprisonment—

  Plaintiffs still have no access to the contents of Kline’s multiple Gmail accounts.

         In short, not only has Kline failed to purge himself of civil contempt, but “Kline’s

  halfhearted and sluggish efforts” in discovery even now, after having been found in civil contempt,




                                      4
Case 3:17-cv-00072-NKM-JCH Document 612 Filed 01/02/20 Page 4 of 8 Pageid#: 7908
  “offer little indication that he intends to meaningfully participate in discovery or in this case going

  forward.” Dec. 23 Order 2.



   Dated: January 2, 2020                             Respectfully submitted,

                                                      /s/ Robert T. Cahill
                                                      Robert T. Cahill (VSB 38562)
                                                      COOLEY LLP
                                                      11951 Freedom Drive, 14th Floor
                                                      Reston, VA 20190-5656
                                                      Telephone: (703) 456-8000
                                                      Fax: (703) 456-8100
                                                      rcahill@cooley.com

   Of Counsel:

   Roberta A. Kaplan (pro hac vice)                   Karen L. Dunn (pro hac vice)
   Julie E. Fink (pro hac vice)                       Jessica E. Phillips (pro hac vice)
   Gabrielle E. Tenzer (pro hac vice)                 William A. Isaacson (pro hac vice)
   Michael L. Bloch (pro hac vice)                    BOIES SCHILLER FLEXNER LLP
   KAPLAN HECKER & FINK LLP                           1401 New York Avenue, NW
   350 Fifth Avenue, Suite 7110                       Washington, DC 20005
   New York, NY 10118                                 Telephone: (202) 237-2727
   Telephone: (212) 763-0883                          Fax: (202) 237-6131
   rkaplan@kaplanhecker.com                           kdunn@bsfllp.com
   jfink@kaplanhecker.com                             jphillips@bsfllp.com
   gtenzer@kaplanhecker.com                           wisaacson@bsfllp.com
   mbloch@kaplanhecker.com

   Yotam Barkai (pro hac vice)                        Alan Levine (pro hac vice)
   BOIES SCHILLER FLEXNER LLP                         Philip Bowman (pro hac vice)
   55 Hudson Yards                                    COOLEY LLP
   New York, NY 10001                                 55 Hudson Yards
   Telephone: (212) 446-2300                          New York, NY 10001
   Fax: (212) 446-2350                                Telephone: (212) 479-6260
   ybarkai@bsfllp.com                                 Fax: (212) 479-6275
                                                      alevine@cooley.com
                                                      pbowman@cooley.com




                                      5
Case 3:17-cv-00072-NKM-JCH Document 612 Filed 01/02/20 Page 5 of 8 Pageid#: 7909
   David E. Mills (pro hac vice)        J. Benjamin Rottenborn (VSB 84796)
   Joshua M. Siegel (VSB 73416)         Erin B. Ashwell (VSB 79538)
   COOLEY LLP                           WOODS ROGERS PLC
   1299 Pennsylvania Avenue, NW         10 South Jefferson St., Suite 1400
   Suite 700                            Roanoke, VA 24011
   Washington, DC 20004                 Telephone: (540) 983-7600
   Telephone: (202) 842-7800            Fax: (540) 983-7711
   Fax: (202) 842-7899                  brottenborn@woodsrogers.com
   dmills@cooley.com                    eashwell@woodsrogers.com
   jsiegel@cooley.com

                                        Counsel for Plaintiffs




                                      6
Case 3:17-cv-00072-NKM-JCH Document 612 Filed 01/02/20 Page 6 of 8 Pageid#: 7910
                                 CERTIFICATE OF SERVICE

         I hereby certify that on January 2, 2020, I filed the foregoing with the Clerk of Court
  through the CM/ECF system, which will send a notice of electronic filing to:

   Elmer Woodard                                  John A. DiNucci
   5661 US Hwy 29                                 Law Office of John A. DiNucci
   Blairs, VA 24527                               8180 Greensboro Drive, Suite 1150
   isuecrooks@comcast.net                         McLean, VA 22102
                                                  dinuccilaw@outlook.com
   James E. Kolenich
   Kolenich Law Office                            Counsel for Defendant Richard Spencer
   9435 Waterstone Blvd. #140
   Cincinnati, OH 45249
   jek318@gmail.com

   Counsel for Defendants Jason Kessler,
   Nathan Damigo, Identity Europa, Inc.
   (Identity Evropa), Matthew Parrott, and
   Traditionalist Worker Party

   Justin Saunders Gravatt                        Bryan Jones
   David L. Campbell                              106 W. South St., Suite 211
   Duane, Hauck, Davis & Gravatt, P.C.            Charlottesville, VA 22902
   100 West Franklin Street, Suite 100            bryan@bjoneslegal.com
   Richmond, VA 23220
   jgravatt@dhdglaw.com                           Counsel for Defendants Michael Hill,
   dcampbell@dhdglaw.com                          Michael Tubbs, and League of the South

   Counsel for Defendant James A. Fields, Jr.

   William Edward ReBrook, IV
   The ReBrook Law Office
   6013 Clerkenwell Court
   Burke, VA 22015
   edward@rebrooklaw.com

   Counsel for Defendants Jeff Schoep, National
   Socialist Movement, and Nationalist Front




Case 3:17-cv-00072-NKM-JCH Document 612 Filed 01/02/20 Page 7 of 8 Pageid#: 7911
         I further hereby certify that on January 2, 2020, I also served the following non-ECF
  participants, via electronic mail, as follows:

   Christopher Cantwell                          Vanguard America
   christopher.cantwell@gmail.com                c/o Dillon Hopper
                                                 dillon_hopper@protonmail.com

   Robert Azzmador Ray                           Elliott Kline a/k/a Eli Mosley
   azzmador@gmail.com                            eli.f.mosley@gmail.com
                                                 deplorabletruth@gmail.com

   Matthew Heimbach
   matthew.w.heimbach@gmail.com

                                                 /s/ Robert T. Cahill
                                                 Robert T. Cahill (VSB 38562)
                                                 COOLEY LLP

                                                 Counsel for Plaintiffs




Case 3:17-cv-00072-NKM-JCH Document 612 Filed 01/02/20 Page 8 of 8 Pageid#: 7912
